Citation Nr: 0531878	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD. 

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for digestive problems, 
to include as due to undiagnosed illness.

5.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.

6.  Entitlement to service connection for insomnia, to 
include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1978 to March 1992; 
his service included a tour of duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in February 2004.  The Board has redescribed the 
issues as shown on the first page of this decision.

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

VA examinations were to be conducted pursuant to the Board's 
February 2004 remand.  The remand expressly directed that the 
claims file was to be made available to the examiners for 
review.  However, the reports of two VA examinations 
conducted in November 2004 include notations to the effect 
that the claims file was not available.  The Board therefore 
finds that these examinations and opinions expressed in 
connection with the examinations are inadequate since it 
would appear that the examiners did not have complete 
knowledge of the history of the veteran's disorders.  
Moreover, it does not appear that the other examinations 
directed in the February 2004 remand were conducted.  

Additionally, with respect to the issue of entitlement to 
service connection for PTSD, the Board initially notes that 
the November 2004 VA examination report appears to diagnose 
the veteran with PTSD.  A response from the U.S. Department 
of the Army's Center for Unit Records Research (CURR) appears 
to corroborate the veteran's alleged stressor.  The veteran 
alleges that he saw dead and dismembered soldiers while 
serving in the Persian Gulf.  The CURR response notes that 
the veteran's unit did cross the border from Saudi Arabia 
into Iraq during the war and, as they moved forward, it is 
possible that the veteran did view the destruction of war.  
The Board notes at this point that in Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002), the United States Court of 
Appeals for Veterans Claims addressed a claim for service 
connection for PTSD and noted that "[a]lthough the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to attacks."  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The Court went on to note that 38 C.F.R. § 3.304(f) 
only requires credible supporting evidence that the claimed 
stressor occurred.  Corroboration of a veteran's personal 
participation is not required.  In view of the information 
received from CURR regarding activity of the veteran's unit, 
the Board finds that the claimed stressor of seeing dead and 
dismembered body parts has been corroborated.  Unfortunately, 
there is no medical evidence of record addressing the 
relationship between this stressor and any current PTSD.  

As to the issue of entitlement to service connection for 
memory loss, the Board notes that the veteran's post-service 
medical records contain complaints of memory loss with 
comments from physicians suggesting that the allegations of 
memory loss may be related to the veteran's psychiatric 
disabilities.  Unfortunately, further clarification is 
warranted in order to adjudicate this issue because there is 
no medical evidence which directly addresses whether or not 
the veteran currently manifests objective signs and symptoms 
of memory loss and, if so, if such signs and symptoms can be 
attributed to a known medical diagnosis, including whether or 
not any signs and symptoms of memory loss are a result of any 
psychiatric disability.

As to the issue of entitlement to service connection for 
digestive problems, the Board notes that this issue was 
previously remanded by the Board in February 2004.  The 
remand instructions explicitly directed the RO to obtain an 
opinion regarding the etiology of any current stomach 
disorders.  The November 2004 VA examination report shows 
that the veteran is currently diagnosed with a hiatal hernia; 
however, there is no opinion which addresses the etiology of 
this disability.  In Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers, as a 
matter of law, the right to compliance with the remand's 
instructions.  Therefore, remand is also necessary for 
compliance with the previous request.

As to the issue of entitlement to service connection for 
insomnia, the Board notes the numerous complaints of sleep 
disturbance in the veteran's post-service medical records and 
the notation in the November 2004 VA examination report which 
states that the veteran's reports of insomnia could be 
attributable to his psychiatric disabilities.  The Board 
finds that a new VA examination is necessary to determine if 
the veteran suffers from objective signs and symptoms of a 
sleep disturbance, and, if so, whether or not such signs and 
symptoms can be attributable to a known diagnosis, or whether 
or not they are a manifestation of a psychiatric disability.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and the stressor corroborated by the CURR 
response must be provided to the examiner 
for review.  All findings should be 
reported in detail.  Any further 
indicated special studies, including any 
appropriate psychological tests, should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the reports.  The examiner 
should clearly indicate whether the 
veteran has PTSD and, if so, whether the 
in-service stressor found to be 
established by the CURR response is 
sufficient to produce PTSD.  The examiner 
should be instructed that only the 
verified events listed by the CURR 
response may be considered as stressors.  
If PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

     After examining the veteran and 
reviewing the claims file, the examiner 
should also indicate whether the 
depressive disorder diagnosed at the 
November 2004 examination was manifested 
during service. 

2.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of his claims based 
on joint pain, memory loss and insomnia.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiners in connection with the 
examinations.  All indicated special 
studies and tests should be accomplished.

The examiners should note if there is 
objective evidence of any pertinent signs 
and symptoms of joint pain, memory loss 
and insomnia/sleep disturbance and 
whether or not such signs and symptoms 
can be attributed to known clinical 
diagnoses.  If the signs and symptoms can 
be verified and can be attributed to a 
known clinical diagnosis, the examiners 
should offer an opinion as to each such 
known clinical diagnosis as to whether it 
is at least as likely as not related to 
the veteran's military service, including 
whether or not the signs and symptoms are 
manifestations of any service-connected 
psychiatric disabilities.  If the 
examiners find that there is no evidence 
of any claimed signs and symptoms, or if 
there is objective evidence of claimed 
signs and symptoms which cannot by 
history, physical examination and 
laboratory tests be attributed to a known 
diagnosis, they should so state.

3.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the nature and etiology of 
any current digestive disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination, with particular emphasis 
on the November 2004 VA examination which 
diagnosed the veteran with hiatal hernia.  
The examiner should perform any medically 
indicated special testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether any current 
digestive disability found on examination 
is at least as likely as not (a 50% or 
higher degree of probability) 
etiologically related to the veteran's 
active duty service.  A detailed 
rationale should be provided for all 
opinions.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any issue remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

